                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 CHARLES TALBERT                                   CIVIL ACTION

                      v.                           NO. 18-5112

 CORRECTIONAL DENTAL
 ASSOCIATES, et al.

                                           ORDER

       AND NOW, this 21 st day of February 2020, upon considering the Defendants' Motions to

dismiss (ECF Doc. Nos. 137 & 166), prose Plaintiffs Response (ECF Doc. No. 167), and for

reasons in the accompanying memorandum, it is ORDERED:

       1.     The mental health professionals' Motion (ECF Doc. No. 137) is GRANTED and

Plaintiffs claims, after four attempts, are DISMISSED with prejudice; and we dismiss

Defendants Taylor, Fowler, Reynolds, and Lisco with prejudice; and,

       2.     The dental professionals' Motion (ECF Doc. No. 166) is GRANTED in part and

DENIED in part:

              a.      Plaintiffs contract claims are dismissed with prejudice;

              b.      Plaintiffs deliberate indifference claims shall proceed into discovery,

requiring Doctors Schneider and Patel file an Answer to the deliberate indifference claims, the

First Amendment Retaliation, and Fourteenth Amendment Due Process and Equal Protection

claims against them no later than March 6, 2020.




                                                   ~KE~,J.
